Title: John Trumbull to James Madison, 4 December 1827
From: Trumbull, John
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington
                                
                                 December 4th: 1827.
                            
                        
                        
                        May I beg your acceptance of the enclosed "Description" of the Four paintings which I
                            executed under your auspices, & which are now finished, & permanently placed.
                        I thought well to accompany each subject with a Sketch of the History of the Event: & hope that what
                            I have said, may meet your approbation.
                        There is also, in the introduction, an allusion to the favorable impression made by my small pictures, many
                            years ago; I have inserted this on authority which I presume is well founded; but you must know whether it be correct, or
                            not, and if you believe me to have been misinformed, I shall thank you to acquaint me, that the Error may be corrected
                            hereafter. With the Sincerest wishes for the Health & Happiness of Mrs. Madison as well as of yourself I have the
                            Honor to be Sir With great Respect Your most obedient Servant
                        
                        
                            
                                Jno. Trumbull
                            
                        
                    